Williams, J.
In this case the circuit court of Tama county issued a writ of certiorari to review the proceedings of the board of Supervisors of that county in establishing a certain road. The question of damages is not in issue.
The circuit court has, with the district court, concurrent jurisdiction of all appeals and special proceedings for the assessment of damages on the establishment of highways. Chap. 86, Acts 12th General Assembly.
*157The questions arising upon the amount of compensation, by way of damage, are not necessarily involved in the order establishing a road, and an appeal from the latter order will not necessarily bring up the former adjudication. A writ of certiorari is the proper method of trying the regularity of the proceedings in establishing the road. Myers v. Simms, 4 Iowa, 500.
In Thompson et al. v. Reed et al. ante, 117, we have held at the present term that the circuit court has not jurisdiction when the remedy sought is by certiorari.
The case is, therefore, remanded to the circuit court, to be there dismissed for want of jurisdiction.
Reversed.